Citation Nr: 1105309	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for auricular fibrillation.

2.  Entitlement to service connection for essential leg tremors.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended at least from 
November 1947 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and September 2010 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The July 2005 decision granted service 
connection for auricular fibrillation and assigned a 
noncompensable (0%) disability rating, from effective January 
2004.  Subsequently, a February 2007 rating decision assigned a 
10 percent disability rating effective from January 2004.  

The September 2010 decision denied service connection for 
essential leg tremors.

In November 2010, the Veteran testified at a hearing before the 
undersigned via teleconference from the RO.  Unfortunately, video 
equipment was not functioning properly, and the hearing was 
conducted with audio only; the Veteran waived any objection to 
such.  A transcript of the hearing is associated with the claims 
file.  

The issues of reconsideration and/or clear and unmistakable error 
in the rating of the Veteran's service-connected hand tremors 
were raised in a November 2010 written statement and by the 
hearing record.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Essential Leg Tremors

A September 2010 rating decision denied service connection for 
essential leg tremors.  In November 2010, the Veteran filed a 
timely Notice of Disagreement (NOD) with that decision.  The RO 
has not issued a Statement of the Case (SOC) with respect to this 
issue.  

When an NOD has been filed with regard to an issue, and an SOC 
has not been issued, the appropriate Board action is to remand 
the issue to the agency of original jurisdiction for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus the 
claim for entitlement to service connection for essential leg 
tremors is remanded for issuance of an SOC and to give the 
Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 
(1999).

B.  Auricular Fibrillation

At the November 2010 hearing, the Veteran testified that he was 
recently treated by a private physician, Dr. Seaworth, for his 
service-connected auricular fibrillation.  While the Veteran 
indicated that he would submit the applicable treatment records, 
he has not.  The Board is on notice of these records and should 
attempt to obtain them.

The Veteran is service-connected for auricular fibrillation and 
assigned a 10 percent disability rating pursuant to Diagnostic 
Code 7010 which rates supraventricular arrhythmias.  This 
Diagnostic Code provides for disability ratings of 10 to 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7010.  Sustained 
ventricular arrhythmias are rated under Diagnostic Code 7011 with 
disability ratings ranging from 10 to 100 percent.  The 
diagnostic criteria under Diagnostic Code 7011 are very different 
from that under Diagnostic Code 7010.  

The most recent VA examination of the Veteran was conducted in 
May 2010.  The diagnosis on this examination was "atrial 
fibrillation," which is different from "auricular 
fibrillation" which was diagnosed in the June 2004 and September 
2007 VA Compensation and Pension examination reports.  Moreover, 
the 2010 examination report indicates that the Veteran's 
arrhythmia is "continuous," which seems to meet the criteria 
for a sustained arrhythmia under Diagnostic Code 7011.  What is 
not clear is whether the Veteran's arrhythmia is properly 
diagnosed as being ventricular or supraventricular in nature.  As 
such, another VA examination is necessary.  When the medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Provide a Statement of the Case which 
addresses the issue of entitlement to 
service connection for essential leg 
tremors.  If, and only if, the benefits 
claimed are denied, and an appeal is 
perfected by a timely filed substantive 
appeal, should the issue be certified to 
the Board.

2.  Contact the Veteran and request a 
properly executed VA form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. Seaworth.

Upon receipt of such, VA must take 
appropriate action to obtain the identified 
records.  The Veteran should be informed 
that in the alternative he may obtain and 
submit the records himself.

3.  Schedule the Veteran for the 
appropriate VA examination for heart 
disorders and cardiac arrhythmia.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  All necessary tests should be 
conducted, including electrocardiogram 
testing, and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should review the evidence of 
record and then indicate:

*	The diagnosis of the Veteran's 
cardiac arrhythmia, is it atrial 
fibrillation or auricular 
fibrillation.

*	Whether the Veteran's arrhythmia is 
best diagnosed as being 
supraventricular or ventricular.

*	The number of episodes per year that 
the Veteran's arrhythmia occurs.

*	Whether medication or other treatment 
is required.  

*	The estimated workload in METs 
(metabolic equivalents), that the 
Veteran is capable of. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following the above, readjudicate the 
Veteran's claim for a disability rating in 
excess of 10 percent for auricular 
fibrillation.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

